DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  
As to claim 8, a period (.) should be placed at the end of the claim. Each claim begins with a capital letter and ends with a period (MPEP 608.01(m)).  Appropriate correction is required.
As to claim 19, a period (.) should be placed at the end of the claim. Each claim begins with a capital letter and ends with a period (MPEP 608.01(m)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
As to claim 11, it is unclear what is meant by “the second signal line bundle is shorter than the first signal line bundle and the second signal line bundle.”  How could the second signal line bundle be shorter than itself (i.e. the second signal line bundle)?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 9-10, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sxaymiq Technologies (WO 2016/200635 A1).
 	As to claim 2, Sxaymiq Technologies teaches a display ([0058]: display) comprising:

    PNG
    media_image1.png
    683
    940
    media_image1.png
    Greyscale

	an external control circuit (140) (103 in Fig. 1A); and
 	a column of row driver chips (120) (see column of row driver chips  in Fig. 1A above;[0053]); 	a plurality of rows of pixel driver chips (110) (see rows of pixel driver chips in Fig. 1A above;[0053]); 	a backbone routing (1720) (backbone routing in Fig. 1A above) coupled with the external control circuit (103 in Fig. 1A) and the column of row driver chips (column of row driver chips in Fig. 1A above is connected to pulse width modulation (PWM) clock routing circuit 106 and backbone routing in Fig. 1A;[0053];[0057]: One or more display elements (e.g., LED 101) connect to  microdriver that drives (e.g., according to the emission controller 103) the emission of light from the one or more display elements),  
the backbone routing (1720) comprising an emission base clock routing (510) (backbone routing in Fig. 1A above is connected to clock generator 118); 	a plurality of signal line bundles (1730) ([0081]:plurality of rows of emission clock lines 180; emission clock lines 180 in Fig. 9A, emission clock 780 in Fig. 9A), each signal line bundle connected to a row driver chip of the column of row driver chips and a row of pixel driver chips of the plurality of rows of pixel driver chips (see Fig. 9A;[0053];[0081]: Each emission clock 780 row is to control a row of bottom microdriver slices and a row of top microdriver slices on opposite sides of a display row), wherein each signal line bundle includes a pixel driver chip emission clock routing (538, 546) ([0081];[0085]: emission clock 780 routing).

    PNG
    media_image2.png
    666
    1124
    media_image2.png
    Greyscale

 	


	
 	As to claim 9, Sxaymiq Technologies teaches the display of claim 2, wherein the backbone routing (1720) further comprises a base data clock signal routing (502) (Fig. 1A below shows the backbone routing comprises three different routings, one of the routings comprises a base data clock signal routing), and vertical selection token routing (512/514)) (Fig. 1A below shows the backbone routing comprises three different routings, one of the routings comprises vertical selection token routing).

    PNG
    media_image3.png
    683
    940
    media_image3.png
    Greyscale

 	As to claim 10, Sxaymiq Technologies  teaches the display of claim 9, wherein each signal line bundle includes a pixel drive chip data clock routing (530/542) (see emission clock 780 routings for each row in Fig. 9A, and 10-11;[0081]:plurality of rows of emission clock lines 180), configuration clock routing (532/544) (see emission clock 780 routings for each row in Fig. 9A, and 10-11;[0081]:plurality of rows of emission clock lines 180; emission clock lines 180 in Fig. 9A, emission clock 780 in Fig. 9A),  and emission frame synchronization routing (536)([0085-0086]: the emission clock 780 signals intended for the "master" microdriver are directed to "spare" microdriver slices directly above and below the defective "master" microdriver).  	As to claim 12, Sxaymiq Technologies  teaches the display of claim 2, wherein each pixel driver chip includes a first plurality of terminals for light emitting diode (LED) row interconnects ([0062]: Each microdriver 111 may have a plurality of input/output pads or pins; Fig. 1A shows each pixel driver chip includes a first plurality of terminals for light emitting diode (LED) 101 row interconnects), and a second plurality of terminals for LED column interconnects ([0062]: Each microdriver 111 may have a plurality of input/output pads or pins; Fig. 1A shows a second plurality of terminals for LED 101 column interconnects).	As to claim 20, Sxaymiq Technologies  teaches the display of claim 2, comprising a plurality of backbone routings (1720) (Fig. 1A below shows three different routings of the backbone routing) and a plurality of columns of row driver chips (Fig. 1A below shows a plurality of columns of row driver chips;[0053]), wherein each backbone routing is coupled with the external control circuit (103 in Fig. 1A) and a corresponding column of row driver chips (column of row driver chips in Fig. 1A above is connected to pulse width modulation (PWM) clock routing circuit 106 and backbone routing in Fig. 1A;[0053];[0057]: One or more display elements (e.g., LED 101) connect to  microdriver that drives (e.g., according to the emission controller 103) the emission of light from the one or more display elements).

    PNG
    media_image4.png
    683
    940
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sxaymiq Technologies (WO 2016/200635 A1), hereinafter Sxaymiq (’35) in view of Sxaymiq Technologies (WO 2016/196390 A1), hereinafter Sxaymiq (’90).
As to claim 3, Sxaymiq (’35) teaches the display of claim 2, wherein the emission base clock routing (510) includes a plurality of separate emission base clock wirings (Fig. 1A shows three different routings connected to clock generator 118), such that each separate emission base clock wiring is connected to a separate group of row driver chips in the column of row driver chips (Fig. 1A, each separate emission clock wiring (three different routings connected to clock generator 118 in Fig. 1A) is connected to pulse width modulation (PWM) clock routing circuit 106 and a separate group of row driver chips in the column of row driver chips;[0053];[0057]: One or more display elements (e.g., LED 101) connect to  microdriver that drives (e.g., according to the emission controller 103) the emission of light from the one or more display elements), but does not explicitly disclose to operate each separate group of row driver chips with a different clock phase.
However, Sxaymiq (’90) teaches to operate each separate group of row driver chips with a different clock phase ([0011];[0077-0078]: Microdrivers use emission clock as the basis of PWM pulse generation. Each successive row or each successive block of rows emit with a staggered phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sxaymiq (’35) by operating each separate group of row driver chips with a different clock phase as taught by Sxaymiq (’90) in order to control emission of a display panel.
 	As to claim 4, Sxaymiq (’35) teaches the display of claim 3, comprising five of the separate groups of row driver chips (Fig.2 shows five of the separate groups of row driver chips 211), but does not explicitly disclose five of the different clock phases. 	However, Sxaymiq (’90) teaches five of the different clock phases ([0011]:micro driver chips; five rows of microdrivers in Fig. 10;[0077-0078]: Microdrivers use emission clock as the basis of PWM pulse generation. Each successive row or each successive block of rows emit with a staggered phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sxaymiq (’35) with five of the different clock phases as taught by Sxaymiq (’90) in order to control emission of a display panel.
 	As to claim 5, Sxaymiq (’35) in view of Sxaymiq (’90) teaches the display of claim 3, wherein each pixel driver chip includes a first driver slice (Sxaymiq (’35), slice 0 in Fig. 9A) coupled to a first group of light emitting diodes (LED) (Sxaymiq (’35), Fig. 9A;[0079]: rows 702A, 702B of LED), and a second driver slice (Sxaymiq (’35), slice 1 in Fig. 9A) coupled to a second group of LEDs (Sxaymiq (’35), Fig. 9A;[0079]: rows 702A, 702B of LED). 	As to claim 6, Sxaymiq (’35) in view of Sxaymiq (’90) teaches the display of claim 5, wherein the emission clock routing within each signal line bundle (emission clock routings 780 of Rows N and N+1, Rows N+2 and N+3 in in Fig. 9A) is connected to both the first driver slice (slice 0 in Fig. 9A) and the second driver slice (slice 1 in Fig. 9A) for each pixel driver chip in the row of pixel driver chips (Fig. 9A;[0053];[0081]).
. 	As to claim 7, Sxaymiq (’35) in view of Sxaymiq (’90) teaches the display of claim 3, further comprising a column of spare row driver chips (Sxaymiq (’35), Fig. 11 shows a column of spare row driver chips;[0053];[0086]: slice 0 and slice 1 of adjacent (y-direction) microdrivers in the column of microdrivers are "spare" drivers) , wherein each signal line bundle is connected to a spare row driver chip of the column of spare row driver chips (Sxaymiq (’35), Fig. 11 shows each signal line bundle 780 is connected to a spare row driver chip of the column of spare row driver chips;[0053];[0083]) . 	As to claim 8, Sxaymiq (’35) in view of Sxaymiq (’90) teaches the display of claim 7, wherein each separate emission base clock wiring is connected to a separate group of spare row driver chips in the column of spare row driver chips (Sxaymiq (’35), Figs. 1A and 11, each separate emission clock wiring (three different routings connected to clock generator 118 in Fig. 1A) is connected to pulse width modulation (PWM) clock routing circuit 106 and a separate group of spare row driver chips in the column of spare row driver chips;[0053];[0057]: One or more display elements (e.g., LED 101) connect to  microdriver that drives (e.g., according to the emission controller 103) the emission of light from the one or more display elements;[0086]: slice 0 and slice 1 of adjacent (y-direction) microdrivers in the column of microdrivers are "spare" drivers).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sxaymiq Technologies (WO 2016/200635 A1) in view of Chen (CN 107403603A).
As to claim 13, Sxaymiq Technologies teaches the display of claim 12, but does not explicitly disclose further comprising a greater number of the first plurality of terminals for the LED row interconnects than the second plurality of terminals for the LED column interconnects.” 	However, Chen teaches further comprising a greater number of the first plurality of terminals for the LED row interconnects than the second plurality of terminals for the LED column interconnects (Fig. 1 below shows a greater number of the first plurality of terminals for the LED row interconnects than the second plurality of terminals for the LED column interconnects).

    PNG
    media_image5.png
    659
    492
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sxaymiq (’35) such that a greater number of the first plurality of terminals for the LED row interconnects than the second plurality of terminals for the LED column interconnects as taught by Chen in order to provide simple wiring.


Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objection as set forth in this office action, and in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 14, the prior art of record does not disclose applicant’s claimed invention:
 	“the display of claim 2, wherein: the emission base clock routing (510) includes a plurality of separate emission base clock wirings, such that each separate emission base clock wiring is connected to a different row driver chip in the column of row driver chips 20to operate each different row driver chip with a different clock phase; and wherein each different row driver chip includes an output to transmit a buffered emission base clock repeat signal to another row driver chip with a same clock phase.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STACY KHOO/Primary Examiner, Art Unit 2624